DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed statement “in a case where a collision of the vehicle is predicted” is not a positive recitation. And it is unclear whether the case of a collision of the vehicle is predicted or not as it sounds as a conditional statement.
Claims 2-15 are also rejected for incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike (U.S. Pub No. 20140168441).
Regarding claim 1, Koike discloses an occupant monitoring device for a vehicle configured to monitor an occupant sitting on a seat provided in the vehicle (See abstract), the device comprising: a light projector configured to project light toward the occupant sitting on the seat (See claim 8; predetermined area is considered as seating area of the occupant where the light is projected); an imaging device configured to capture an image of the occupant sitting on the seat (See paragraph 0011); and a processor (control unit) configured to control the light projector and the imaging device to capture the image of the occupant sitting on the seat, wherein, in a case where a collision of the vehicle is predicted, the imaging device captures the image at a higher speed than in a normal case where a collision of the vehicle is not predicted (See abstract; paragraph 0011, 0012). 
Regarding claims 4-6, Koike discloses the light projector projects nonvisible light toward a head of the occupant sitting on the seat; and wherein the light projector projects nonvisible light toward a head of the occupant sitting on the seat (See claim 8 of Koike; see Fig.2; lighting units 28a-28d; paragraph 0038).
Regarding claims 7-9, Koike discloses the occupant monitoring device for a vehicle and an occupant protection device configured to execute occupant protection control based on the image of the occupant captured by the occupant monitoring device (See paragraph 0012, 0014).
Regarding claims 10-12, Koike discloses wherein the occupant protection device changes the occupant protection control in accordance with either one of a position and behavior of a head based on the image of the occupant captured by the occupant monitoring device, and executes the changed occupant protection control in a case where a collision is detected (See paragraph 0011). 
Regarding claims 13-15, Koike discloses wherein, in accordance with either one of a position and behavior of a head based on the image of the occupant captured by the occupant monitoring device, the occupant protection device changes at least one of a start timing for deploying an airbag, a position of deployment of the airbag, a direction of deployment of the airbag, a size of deployment of the airbag, a speed of deployment of the airbag, or firmness of the airbag when deployed (See paragraph 0011). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein, in the case where a collision of the vehicle is predicted, the processor stops a first process executed in the normal case where a collision of the vehicle is not predicted, and executes a second process on the image captured by the imaging device such as to process a head region of the occupant sitting on the seat; nor does the prior art disclose wherein the imaging device is capable of switching between a wide-range imaging mode in which an image of an upper body of the occupant sitting on the seat is captured and a narrow-range imaging mode in which an image of a head of the occupant sitting on the seat is captured, and wherein the processor switches imaging operation of the imaging device to the wide- range imaging mode in the normal case where a collision of the vehicle is not predicted, and switches the imaging operation of the imaging device to the narrow-range imaging mode in the case where a collision of the vehicle is predicted.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al. (U.S. Pub No. 20080234899) discloses a method and system for obtaining information about a category of an occupying item in a volume of a passenger compartment wherein at paragraph 0128 it discloses light projector, imaging devices and a processor (0133) but no apparent collision prediction.
                                         
                                                                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/                 Primary Examiner, Art Unit 3661